Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of amendment, IDS and response dated 11/04/21 is acknowledged.

Claim status
Claim 16 has been canceled. Claims 1-15 and 17-19 are pending in the instant application. 

The following rejections have been maintained and the newly added limitation “wherein  Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition” have been addressed: 

Double Patenting

Claims 1-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 12, 14-19 and 21 of copending Application No. 16/717515 (US PGPUB 20200188273) in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al.
Copending claims are directed to a composition and method of temporarily shaping keratin fibers comprising: a) at least one cationically modified guar derivative in an amount of 0.2% to 0.8% wt% of a total weight of the cosmetic composition. 
Instant claims are directed to a cosmetic composition comprising a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a cationic degree of substitution in the range of from about 0.1 to about 2, b) at least one cationic copolymer, which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC), and c) a gelling agent, Carbomer, in an amount of 0.2% to 0.8% wt% of a total weight of the cosmetic composition.
Instant claim 1 has been amended to recite “wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition”, which is also recited in the copending claims. 
Instant claim 9 is directed to a method of using a cosmetic composition, the method comprising the steps of: temporarily fixing keratinic fibers into a shape; and applying the cosmetic composition a method of using a cosmetic composition, the method comprising the steps of: temporarily fixing keratinic fibers into a shape; and applying the cosmetic composition as recited in claim 1 to keratin fibers. Both instant and copending claims recite the same type of cationically modified guar gum, including the molecular weight and degree of cationic substitution. Both instant and copending claims recite organic acid and alkanolamines in the composition. Copending claims recite an additional polyvinylpyrrolidone of the instant claims.

	Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as component D [0034-0036] in amounts of 0.01% to as high as 5% [0036]. Motosuke teaches component C and component D act in synergistic to impart foam, volume and excellent finish [0037]. [0040] teaches additional components such as pH regulators. Example 2 of Motosuke teaches a combination of polyquaternium-28 and cationic guar gum, and further includes citric acid (reads on instant organic acid of claim 7).
Motosuke does not teach the claimed molecular weight and degree of cationization of cationic guar gum, as claimed, even though Motosuke suggests any molecular weight and degree cationic substitution may be used. 
In this regard, Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims of 16/717515 (US PGPUB 20200188273)so as to include polyquaternium-28  of Motosuke in combination with the cationically modified guar gum, to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect. 
Streuli also teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect, which can be employed with a number of polyquaternium compounds for effective hair styling. Further, one skilled in . 

This is a provisional nonstatutory double patenting rejection.

Claims 1-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/717675 (US PGPUB 20200188276) in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20), WO 2019/191747 to Streuli et al., US 4873079 to Hahn et al (Hahn) and US 7150876 to Chaudhuri et al. 
Copending Applications claims are directed to a composition and method of temporarily shaping keratin fibers comprising: a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution of 0.1 to 2.0. Both instant and copending claim sets recite the same type of cationically modified guar gum, including the molecular weight and degree of cationic substitution. Both instant and copending claim sets recite organic acid and alkanolamines in the composition. Further, the claims of 16/717675, recite an additional polyvinylpyrrolidone and a copolymer of PVP/VA, of the instant claims.  

Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as component D [0034-0036] in amounts of 0.01% to as high as 5% [0036]. Motosuke teaches component C and component D act in synergistic to impart foam, volume and excellent finish [0037]. [0040] teaches additional components such as pH regulators. Example 2 of Motosuke teaches a combination of polyquaternium-28 and cationic guar gum, and further includes citric acid (reads on instant organic acid of claim 7).
Motosuke does not teach the claimed molecular weight and degree of cationic substitution of cationic guar gum, as claimed, even though Motosuke suggests any molecular weight and degree cationization may be used. 
In this regard, Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify each of the above copending claim sets of the above applications, to include polyquaternium-28  of Motosuke in combination with the cationically modified guar gum, so as to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect. Streuli also teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect, which can be employed with a number of polyquaternium compounds for effective hair styling. Further, one skilled in 
Copending claims also lack a gelling agent selected from the group of compounds with INCI designation Carbomer, and further the newly added limitation, in an amount of 0.2 to 8.0% by weight of carbomer.
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in a hair styling composition which also includes Guar hydropropyltrimonium chloride, see example 4. However, Example 4 does not recite the amounts of carbomer.  
In this regard, Hahn teaches hair coloring compositions in the form of solutions, creams, gels, foams, aerosols etc (abstract, col. 3, l 20-26; col. 4, l 44-48). Hahn teaches that the compositions comprising surfactants, viscosity adjusting agents such as carbopol, xanthan gum, cellosize, guar gum etc (col. 3, l 45-50), alkalizing agent, other solvents. In preparing the composition, Hahn teaches addition of a thickener (col. 4, l 8-22). The hair styling gel composition exemplified in col. 5, l 30-53 recites 0.6% carbomer, 2.5% PVP, 
Furthermore, Chaudhuri teaches hair styling gels stabilizing by including stabilizing polymer and viscosity. Chaudhuri teaches that the composition includes thickening agents to increase viscosity of the composition, and teaches carbomers as the suitable thickening agents (col.15, l 46-54). In particular, Chaudhuri teaches that the 
Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the copending claims by including suitable amounts of Carbomer in the copending claims because Hahn and Chaudhuri references teach the claimed carbomer as a thickener in the hair styling compositions comprising polyvinylpyrrolidone. One would have been motivated to include suitable amounts of carbomer gelling agent, within 0.001% to 5% (which includes the claimed amount 0.2 to 8.0%), with an expectation to provide a desired gelling and stabilizing effect. Thus, one skilled in the art would have expected an improved style holding as well as with the said composition, as suggested by Hahn and Chaudhuri. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9095529 in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20), WO 2019/191747 to Streuli et al., and US 20140186284 to Sha et al (Sha) and US 7150876 to Chaudhuri et al. 


and a gelling agent selected from the group of compounds with INCI designation Carbomer. 
Both instant and the patented claims recite b) at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyl trimethylammonium chloride (MAPTAC). In particular, patented claims 5 recites the instant copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC). Claim 6 of the patent recites 0.1 to 7% of the above copolymer of vinylpyrrolidone and MAPTAC, and hence meet instant claim 4. Patented claim further teaches alkanolamines, 2-aminomethypropanol, of instant claim 6.
Patented claims do not recite the instant a) at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution in the range of from about 0.1 to about 2; component c) polyvinylpyrrolidone, a gelling agent in an amount of 0.2% to 0.8%, and further lacks the organic acid. Patented claim do not specifically claim polyquaternium-28 of instant 5.

Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. For the hair styling polymers, Streuli teaches quaternary ammonium-28 along with several other polyquaterium polymers such as polyquaternium-11 [0043] 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the patented claims of US Patent 9095529, to include appropriate cationically modified guar gum, having a molecular weight and degree of cationic substitution as claimed, in combination with polyquaternium-28 of patented claims, so as to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect, Streuli teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect. Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. 
Instant claims further include c) at least film-forming polymer c) polyvinylpyrrolidone (PVP), which is not recited in the patented claims of US 9095529 or disclosed by Motosuke or Streuli references.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the patented claims of US Patent 9095529 (modified with the teachings of Motosuke or Streuli references) by including PVP because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have recognized that while polymers such as PVP/VA of Streuli, along with the above cationic guar and polyquaternium-28 are effective for better hair styling effect, Sha teaches PVP and PVP/VA as equivalent as nonionic film formers. Thus, one skilled in the art would have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli, and also provide an excellent 
Patented claims also lack the newly added limitation, 0.2% to 0.8% wt of a gelling agent selected from the group of compounds with INCI designation Carbomer.
In this regard, Chaudhuri teaches hair styling gels stabilizing by including stabilizing polymer and viscosity. Chaudhuri teaches that the composition includes thickening agents to increase viscosity of the composition, and teaches carbomers as the suitable thickening agents (col.15, l 46-54). In particular, Chaudhuri teaches that the thickeners in amounts of 0.001 to about 5% or preferably 0.1% to 0.5%, which overlaps with the claimed amounts of carbomer. Chaudhuri teaches that the composition further includes waterproof enhancing substrates such as polyvinylpyrrolidone (PVP), PVP/vinylacetate (col. 15, 61-67).
Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the copending claims by including suitable amounts of Carbomer in the copending claims because while Sha teaches carbomer as a viscosity modifying agent for treating hair and providing hair conditioning, Chaudhuri references teaches the claimed carbomer as a thickener in the hair styling compositions comprising polyvinylpyrrolidone. One would have been motivated to include suitable amounts of carbomer gelling agent, within 0.001% to 5% (which includes the claimed amount 0.2 to 8.0%), with an expectation to provide a desired gelling and stabilizing effect. Thus, one skilled in the art would have expected an improved style holding as well as with the said composition, as suggested by Chaudhuri. 

4.	Claims 1-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10624832 in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al., and US 20140186284 to Sha et al (Sha). 
Patented claims of 10624832 are directed to a cosmetic composition and a method of temporary shaping of keratinous fibers comprising a copolymer of a vinylpyrrolidone and methacrylamidopropyltrimethylammonium chloride, and at least one alkanolamines. In particular, patented claims recite polyquaternium-28 also claimed as component b). The above patented claims recite amounts of copolymer that are within the claimed ranges. 
Patented claims do not recite the instant a) at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution in the range of from about 0.1 to about 2; component c) polyvinylpyrrolidone, a gelling agent in an amount of 0.2% to 0.8%, and further lacks the organic acid. Patented claim do not specifically claim polyquaternium-28 of instant 5.
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as 
Motosuke does not teach the claimed molecular weight and degree of cationization of cationic guar gum, as claimed. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. For the hair styling polymers, Streuli teaches quaternary ammonium-28 along with several other polyquaterium polymers such as polyquaternium-11 [0043] in an amount of 0.001% to 10% based on the total weight of the hair styling composition. [0015] teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or vinyl pyrrolidone/2-(dimethylamino) ethyl methacrylate copolymer, ethyl ester of methyl vinyl ether/maleic anhydride copolymer or polyimide-1, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). The exemplified composition (ex.1) of Streuli include polyquaternium-11, PVP/VA, along with cationic guar gum of instant claims. 

Instant claims further include c) at least film-forming polymer c) polyvinylpyrrolidone (PVP), which is not recited in the patented claims of US 10624832 or disclosed by Motosuke or Streuli references.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the patented claims of US Patent 10624832 (modified with the teachings of Motosuke or Streuli references) by including polyvinylpyrrolidone (PVP) because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have recognized that while polymers such as PVP/VA of Streuli, along with the above cationic guar and polyquaternium-28 are effective for better hair styling effect, Sha teaches PVP and PVP/VA as equivalent as nonionic film formers. Thus, one skilled in the art would have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a food/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.
Patented claims also lack the newly added limitation, 0.2% to 0.8% wt of a gelling agent selected from the group of compounds with INCI designation Carbomer.
In this regard, Chaudhuri teaches hair styling gels stabilizing by including stabilizing polymer and viscosity. Chaudhuri teaches that the composition includes 
Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the copending claims by including suitable amounts of Carbomer in the copending claims because while Sha teaches carbomer as a viscosity modifying agent for treating hair and providing hair conditioning, Chaudhuri references teaches the claimed carbomer as a thickener in the hair styling compositions comprising polyvinylpyrrolidone. One would have been motivated to include suitable amounts of carbomer gelling agent, within 0.001% to 5% (which includes the claimed amount 0.2 to 8.0%), with an expectation to provide a desired gelling and stabilizing effect. Thus, one skilled in the art would have expected an improved style holding as well as with the said composition, as suggested by Chaudhuri. 


5.	Claims 1-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of the following claims 1-2, 4-8, 10-20 of copending Application No. 16/718080 (US PGPUB 20200188280); claims 1-2, 6-8 and 10-16 of copending Application No. 16/718052  (US PGPUB 20200188279); claims 1-2, 4, 7-8, AND 10-13 of copending Application No. 16/718048 (US PGPUB 20200188278), and claims 1-2, 4, 6-8 and 10-19 of copending Application No. 16/718045 (US PGPUB 20200188277),EACH set of claims in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al., and US 20140186284 to Sha et al (Sha). 

Each of the above Copending Applications claims are directed to a composition and method of temporarily shaping keratin fibers comprising: a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution of 0.1 to 2.0. Both instant and copending claim sets recite the same type of cationically modified guar gum, including the molecular weight and degree of cationic substitution. Both instant and copending claim sets recite organic acid and alkanolamines in the composition. All of the above pending claim sets recite the instant carbomer in amounts of 0.2% to 0.8% by weight, and thus meet the newly added limitation.
None of the copending claim sets recite instant component b) at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC), in particular, polyquaternium-28. The copending claims also fail to recite an additional polyvinylpyrrolidone of the instant amended claims.
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for 
Motosuke does not teach the claimed molecular weight and degree of cationization of cationic guar gum, as claimed. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. For the hair styling polymers, Streuli teaches quaternary ammonium-28 along with several other polyquaterium polymers such as polyquaternium-11 [0043] in an amount of 0.001% to 10% based on the total weight of the hair styling composition. [0015] teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or vinyl pyrrolidone/2-(dimethylamino) ethyl methacrylate copolymer, 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the claims of the above copending applications, to include appropriate cationically modified guar gum, having a molecular weight and degree of cationic substitution as claimed, in combination with polyquaternium-28 of patented claims, so as to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect, Streuli teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect. Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. 
Instant claims have now been amended to further include c) at least film-forming polymer c) polyvinylpyrrolidone (PVP), which is not recited in the claims of each of the copending claims nor disclosed by Motosuke or Streuli references.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the claims of the each of the above copending claim sets (modified with the teachings of Motosuke or Streuli references) by including polyvinylpyrrolidone (PVP) because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have recognized that while polymers such as PVP/VA of Streuli, along with the above cationic guar and polyquaternium-28 are effective for better hair styling effect, Sha teaches PVP and PVP/VA as equivalent as nonionic film formers. Thus, one skilled in the art would have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a food/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.
This is a provisional nonstatutory double patenting rejection.


	Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al., in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and US 20140186284 to Sha et al (Sha)., US 4873079 to Hahn et al (Hahn) and US 7150876 to Chaudhuri et al. 
Instant claims are directed to a cosmetic composition comprising a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a cationic degree of substitution in the range of from about 0.1 to about 2, b) at least one cationic copolymer, which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC), and c) a gelling agent, Carbomer, in an amount of 0.2% to 0.8% wt% of a total weight of the cosmetic composition. Instant claim 1 has been amended to recite “wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition”, which is also recited in the copending claims. 

Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least 
Streuli does not teach the instant claimed copolymer b), in particular, polyquaternium-28. 
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions [0001], comprising an anionic surfactant, an ampholytic 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Streuli, by including 0.1% to 5% polyquaternium-28 as a suitable hair styling polymer, in the cationic guar gum containing composition (of Streuli) because while Streuli exemplifies polyquaternium-11 in combination with cationic guar gum, Streuli teaches equivalence of various polyquaternium compounds (including polyquaternium-28, 11 etc) and further Motosuke teaches a synergistic effect with a combination of polyquaternium-28 and cationic guar gum, in providing excellent hair conditions effects i.e., smoothness, 
Instant claim 1 has now been amended to recite component c), at least one film-forming polymer, polyvinylpyrrolidone.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of Streuli (modified with the teachings of Motosuke) and include polyvinylpyrrolidone (PVP) in the composition, because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled 
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in a hair styling composition, which also includes Guar hydropropyltrimonium chloride, see example 4. However, Example 4 does not recite the amounts of carbomer.
In this regard, Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning.
In this regard, Hahn teaches hair coloring compositions in the form of solutions, creams, gels, foams, aerosols etc (abstract, col. 3, l 20-26; col. 4, l 44-48). Hahn teaches that the compositions comprising surfactants, viscosity adjusting agents such as carbopol, xanthan gum, cellosize, guar gum etc (col. 3, l 45-50), alkalizing agent, other solvents. In preparing the composition, Hahn teaches addition of a thickener (col. 4, l 8-22). The hair styling gel composition exemplified in col. 5, l 30-53 recites 0.6% carbomer, 2.5% PVP, 
Furthermore, Chaudhuri teaches hair styling gels stabilizing by including stabilizing polymer and viscosity. Chaudhuri teaches that the composition includes thickening agents to increase viscosity of the composition, and teaches carbomers as the suitable thickening agents (col.15, l 46-54). In particular, Chaudhuri teaches that the 
Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the hair styling composition of Streuli by including suitable amounts of Carbomer because while Streuli includes carbomer in a hair spray composition and Sha teaches Carbomer as a viscosity modifying agent for treating hair and providing hair conditioning, Hahn and Chaudhuri references teaches the claimed carbomer as a thickener in the hair styling compositions comprising polyvinylpyrrolidone. One would have been motivated to include suitable amounts of carbomer gelling agent, within 0.001% to 5% (which includes the claimed amount 0.2 to 8.0%), with an expectation to provide a desired gelling and stabilizing effect. Thus, one skilled in the art would have expected an improved style holding as well as with the said composition, as suggested by Hahn and Chaudhuri. 


Response to Arguments

Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. 
Applicants argue that instant claims have been amended to include the specific amount range of Carbomer. 

Applicants argue that the Office Action, dated 8/5/21, relies on Example 13 of Streuli et al., for disclosing carbomer in an amount of 0.4%. It is argued that Streuli Publication WO 2019/191747, filed on 04/1/2019, claims priority to provisional application 62/650747, filed on March 30, 2018. However, Applicants argue that even though provisional application 62/650747 is filed before the instant application priority date, the provisional application does not provide support for the same example 13 cited in the WO 2019/191747 of Streuli. Accordingly, it is argued that the reliance of the Office Action on Streuli reference, for carbomer, is improper. It is argued that Motosuke and Sha references do not teach carbomer. Therefore, Applicants argue none of the references teach the claimed amounts of carbomer.  
However, while Applicants’ arguments regarding the support for example 13 (of WO to Streuli) have been well taken, the present rejection does not rely on Example 13 of Streuli anymore. Example 4 of Streuli, directed to an aerosol spray composition, and recites carbomer as one of the ingredients. While Streuli does not the claimed amounts of carbomer or any other composition that contains carbomer, Streuli mentions  carbomer and further, the present rejection relies on two additional references, US 4873079 to Hahn et al (Hahn) and US 7150876 to Chaudhuri et al., for the claimed carbomer and the amounts that falls within the claimed range. The newly cited references have been added in light of the new amendment i.e., the amounts f 

With respect to the Double patenting rejections Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants request that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if the state of the instant claims are anticipated by or would have been obvious over the claims of the co-pending Applications, Applicants will file corresponding Terminal Disclaimers.
 However, Applicants’ response does not provide any arguments regarding the merits of the double patenting rejections and further the argument that the primary references and the instant Application are commonly owned by Henkel AG & Co. KGaA is not found persuasive because the rejection under this statute is based on the claims of the copending applications or issued patents but not based on the disclosures of the copending applications or issued patents. Since none of the claims are found allowable at this time, the double patenting rejections have been maintained. 

The double patenting rejection has been withdrawn in light of the abandonment of Application No. application 16/71755. Accordingly, the arguments, filed on 11/4/21, regarding the double patenting rejection are moot.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611